Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stricklen (US 5,393,949) in view of Burns et al (US 2011/0173934) or New et al (US 5,772,102).

Stricklen discloses, regarding claim 1, a welding torch (See, Figures 1-3): The torch includes a torch main body (18). The torch main body includes: a flow path forming portion that forms an outer flow path composed of a shielding gas flow path composed of a main shielding chamber (32, 42) and the like into which an inert gas flows and an auxiliary shielding chamber (42, 52) communicating with the shielding gas flow path; an internal diffusion screen 66 (corresponding to the first gas lens of the present application) which blows the inert gas of the shielding gas flow path after being rectified as a shielding gas; and an outer diffusion screen 68 (i.e., a second gas lens of the present application) that blows the inert gas of the outer gas flow path after being rectified as an outer gas. (See shield stream indicated by arrows 34 and 44) Stricklen fails to disclose, regarding claim 1, the porosity of the second lens is lower than the porosity of the first gas lens. Burns discloses a set of gas lenses (150, 152, 154) having different porosities. (See Paragraph [0071]) The porosity of each filter element is controlled to trap the desired 
Stricklen discloses regarding claim 3, wherein the shielding gas flow path and the outer gas flow path communicate through a communication port having a flow path area smaller than a flow path area of the outer gas flow path", wherein the shielding gas flow path and the outer gas flow path communicate through auxiliary distribution channels 63, 64. (Fig 2 shows the channels 63 and 64 being smaller than a flow path area of the gas flow path)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stricklen (US 5,393,949) in view of Burns et al (US 2011/0173934) or New et al (US 5,772,102) and in further view of Akamatsu et al (JP 2015-174141) as cited by applicant with reference made to provided machine translation.

The teachings of Stricklen have been discussed above. Stricklen discloses the all position welding device according to claim 1. Stricklen fails to disclose a rotation mechanism for rotating the welding torch around a tube. Akamatsu discloses a welding device having a torch 7 and a gas lens 6 which is connected to a rotation mechanism 2 for rotating a welding torch 3 around a tube 3. (See Paragraph [0019]) It would have been obvious to adapt Stricklen in view of Akamatsu to provide the rotation mechanism for rotating a welding torch around a tube in order to weld a circumference of a tube. 


Allowable Subject Matter
Claims 2, 4-5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Burns discloses a set of gas lenses (150, 152, 154) having different porosities. (See Paragraph [0071]) The porosity of each filter element is controlled to trap the desired amount of particulates and produce the desired pressure drop and desired flow throughout the device. (See Paragraphs [0055], [0061], [0062]. New discloses controlling the porosity of the gas lens so the gas exits the filter in a laminar stream. Therefore it would have been obvious to adapt Stricklen in view of Burns or New to provide the porosity of both lenses for producing the desired gas flow in each region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


10/25/2021